DAVISON, Justice
(concurring specially) .
I concur in the majority opinion for the reason the evidence was conclusive that the plaintiff in error had for some years prior to the accrual of the cause of action herein maintained the hog wire fence through its section foreman and therefore waived any defense it might have had under Sections 145 and 146, Title 66 O.S.1961.
The writer wrote a dissenting opinion in the case of Kansas City Southern Ry. Co. v. English, Old., 417 P.2d 309. The factual situations in that case are distinguishable from the facts in the present case in that in the cited case the evidence did not disclose that the Railroad Company had been maintaining the fence before the time the accident happened.